DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Jeffries et al. (US 8253466 B2, hereinafter “Jeffries”)
Shin et al. (US 20090222713 Al, hereinafter "Shin")
Mukherjee (US 20160359645 A1, hereinafter “Mukherjee”)


Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance: 
Jeffries teaches a system for serializing data signals (Jeffries [0075], [0077]-[0078], figs. 6 and 7, where Kim discloses a system that received parallel data and convert the data to serial data) comprising:
a first-in-first-out (FIFO) memory configured to launch a plurality of input data
signals, each input data signal launched based on a respective clock signal of a plurality of clock signals, wherein at least four phase differences exist among the plurality of clock signals (Jeffries [0040]-[0041], figure 6, where Jeffries teaches a data latch (FIFO)  formed by the first D Flip-Flops configured to lunch a plurality of input data based on a plurality of respective clock signal. such as in-phase and quadrature clock and each clock is also inverted before being inputted in one of the top and one of the bottom latches effectively provided two clock with opposite phase and wherein there is a plurality (or an infinite) of phase difference between each clock signal); and
a plurality of input serializer circuits, each input serializer circuit (Jeffries [0040]-[0041], figure 6, where Jeffries teaches a plurality of serializer circuits formed 111 and 112 (formed by MUX 118) configured to:
receive two input data signals of the plurality of input data signals (Jeffries [0040]-[0041], figure 6, the first serializer 11 receives clock I but uses both high and low corresponding to non-inverted and the inverted clocks that are used to trigger latches 115 or 115, in other words sues the same two clocks); 
receive two clock signals of the plurality of clock signals, the two clock signals having launched the two input data signals; and serialize the two received input data signals to generate a serialized signal wherein a time between when the two input data signals are received is based on a phase difference between the two clock signals of the at least four phase differences among the plurality of clock signals (Jeffries [0040]-[0041], figure 6, the first serializer 11 receives clock I but uses both high and low corresponding to non-inverted and the inverted clocks that are used to trigger latches 115 or 115, in other words sues the same two clocks and the data get transferred every clock edge based on phase difference of two clock signal since each edge of the clock can be considered a clock signal);
	as disclosed above the serializer 111 and 112 do not receive to separate clock, however each MUX receives a separate in-phase or a quadrature clock and operate to mix the received data based on the low clock and the high clock. The first two flip-flops (115 and 116) and Mux 111 receive the in-phase clock. The MUX 111 utilizes the in-phase clock but performs mixing on the high clock and the low clock levels that correspond to each clock used by flip-flop 115 and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to arrive at the claimed invention based on the teachings of Jeffries by placing the inverter and the clock generator to generate inverse of the in-phase clock and the quadrature clock instead of placing it at the input of the latch, in order to have an independent and standalone clock that generates all the clock phase signals.
The combination above fails to teach a tri-state circuit configured to implement differential signaling based on intermediate serialized signals input to the tri-state circuit, each intermediate serialized signal generated by serializing two of the serialized signals.
Therefore, claims 1-5, 7-19, and 21 are allowable over the cited prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        September 11, 2021